Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 1 of 42 PageID #: 526




 POMERANTZ LLP
 Jeremy A. Lieberman
 J. Alexander Hood
 600 Third Avenue
 New York, NY 10016
 Telephone: (212) 661-1100
 Email: jlieberman@pomlaw.com
        ahood@pomlaw.com


 Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  ROBERT LEMATTA, Individually and              Case No: 1:20-cv-02744
  on behalf of all others similarly situated,
                                                CONSOLIDATED SECOND AMENDED
          Plaintiff,                            CLASS ACTION COMPLAINT FOR
                                                VIOLATIONS OF THE FEDERAL
          v.                                    SECURITIES LAWS

  CASPER SLEEP INC., PHILIP KRIM, Honorable Margo K. Brodie
  GREGORY MACFARLANE, NEIL PARIKH,
  DIANE IRVINE, ANTHONY FLORENCE, JURY TRIAL DEMANDED
  JACK LAZAR, BENJAMIN LERER, KAREN
  KATZ, DANI REISS, MORGAN STANLEY
  & CO. LLC, GOLDMAN SACHS & CO. LLC,
  JEFFERIES LLC, BOFA SECURITIES, INC.,
  UBS SECURITIES LLC, CITIGROUP
  GLOBAL      MARKETS    INC.,  PIPER
  SANDLER & CO. and GUGGENHEIM
  SECURITIES, LLC,

          Defendants.
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 2 of 42 PageID #: 527
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 3 of 42 PageID #: 528



        Lead Plaintiff Saleh Doron Gahtan (“Plaintiff”), individually and on behalf of all other

 persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s consolidated

 second amended complaint against Defendants (as defined below), alleges the following based

 upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to

 all other matters, based upon, inter alia, the investigation conducted by and through his attorneys,

 which included, among other things, a review of the Defendants’ public documents, conference

 calls and announcements made by Defendants, United States Securities and Exchange

 Commission (“SEC”) filings, wire and press releases published by and regarding Casper Sleep

 Inc. (“Casper” or the “Company”), and information readily obtainable on the Internet. Plaintiff

 believes that substantial evidentiary support will exist for the allegations set forth herein after a

 reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

         1.     This is a class action on behalf of persons or entities who purchased or otherwise

  acquired publicly traded Casper securities in or traceable to the Company’s public offering

  conducted on or around February 7, 2020 (the “IPO”), or who purchased Casper securities from

  March 19, 2020, through May 12, 2020, both dates inclusive (the “Class Period”). Plaintiff seeks

  to recover compensable damages caused by Defendants’ violations of the federal securities laws

  under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934

  (the “Exchange Act”).

         2.     For Casper’s IPO, Defendants pitched the Company to investors as a high-growth,

  data-driven seller of sleep products. Casper’s IPO Registration Statemen reassured investors that

  the Company continued to expand its market share in a massive and rapidly-growing addressable

  market. The IPO Registration Statement represented that Casper would generate substantial

  profits once it exited its current growth mode, stating that the Company already “maintained

                                                 1
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 4 of 42 PageID #: 529



  ‘first purchase profitable’ e-commerce economics” and that “all” of its retail stores were “four-

  wall profitable” after just a single year of operation.

         3.      In addition, the Registration Statement represented that Casper’s profit margins

  were significantly improving as the Company achieved economies of scale, implemented

  various business initiatives and continued to refine its marketing and sales strategies. For

  example, the Registration Statement represented that Casper’s gross profit margins had

  improved by 830 basis points between the fourth quarter of 2018 and the third quarter of 2019

  (the most recent quarterly results provided), from 42.4% to 50.7%.

         4.      The Registration Statement stated that these margin improvements were

  continuing “to date” (i.e., as of the IPO) and specifically highlighted Casper’s price optimization

  efforts, the sale of “higher margin products” and the purported improvement of its supply and

  distribution chain. According to the Registration Statement, Casper “historically experienced

  that gross margin, by product, tends to increase over time as we realize cost efficiencies as a

  result of economies of scale, sourcing strategies and product re-engineering programs.” Thus,

  investors could be reassured that the Company was on a solid path to profitability even as it

  continued to implement its growth initiatives.

         5.      Casper’s abilities to dually achieve profitability and improve its margins were of

  paramount importance to investors. While the IPO allowed Company to raise tens of millions of

  dollars from outside investors, the Company maintained a relatively minor cash cushion. As of

  September 30, 2019, Casper had just $54.6 million in cash and cash equivalents on hand. At the

  same time, Casper averaged more than $20 million in quarterly cash burn. As a result, Casper’s

  growth initiatives had little room for error, and the Company needed to continue to improve

  its profit margins in order to achieve its business goals and ultimately generate positive cash

  flows – exactly what the Registration Statement represented was occurring at the time of the

                                                   2
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 5 of 42 PageID #: 530



  IPO. Any significant deviation from the profitability and cash flow representations made to

  investors in the Registration Statement could have catastrophic consequences for the Company’s

  business, operations and even long-term viability. If Casper’s profit margins experienced

  significant deterioration, even temporarily, Casper could be permanently dislodged from the path

  to profitability portrayed in the Registration Statement, potentially necessitating a highly dilutive

  capital raise or even bankruptcy. Furthermore, the erosion in Casper’s cash position would

  significantly impair the Company’s operations and curtail its ability to grow revenues and

  increase its market share.

          6.    Unbeknownst to investors at the time of the IPO, but known to the knowledgeable

  former employees cited herein, this worst-case scenario was in fact playing out behind the

  scenes with dire consequences for Casper’s business, operations and prospects.

          7.    Compounding matters, Casper had misjudged consumer demand leading up to the

  IPO and, as a result, amassed millions of dollars’ worth of unsold and out-of-date mattress

  inventory. In order to clear space for newer models, Casper was engaged in exceptionally

  aggressive discounting and promotional tactics, further pressuring the Company’s margins and

  leading to ballooning losses.

          8.    On May 12, 2020, after the Company reported that its performance was not even

  close to the hype that characterized the run-up to IPO, and that it would run out of cash by year’s

  end, Casper shares fell by $1.53 per share from the previous day’s close, or 20%, on heavy

  trading volume, thus damaging investors.

          9.    By June 4, 2020 (the day before the first complaint in this matter was filed),

  Casper stock closed at just $8.18 share, 32% below the IPO price. The stock has continued its

  downward trajectory since and currently trades at only about $7.00 per share as of late October

  2020.

                                                 3
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 6 of 42 PageID #: 531



                                  JURISDICTION AND VENUE

          10.    The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

  Securities Act (15 U.S.C. §§ 77k and 77o), Sections 10(b) and 20(a) of the Exchange Act, 15

  U.S.C. §§ 78j(b) and 78t(a), and SEC Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

  § 240.10b-5.

          11.    This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v) , and Section 27 of the

  Exchange Act (15 U.S.C. § 78aa).

          12.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), Section

  22 of the Securities Act, and Section 27 of the Exchange Act, as the alleged misstatements

  entered and the subsequent damages took place in this judicial district, and the Company

  conducts substantial business in this district.

          13.    In connection with the acts, conduct and other wrongs alleged in this complaint,

  Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

  including, but not limited to, the United States mails, interstate telephone communications and

  the facilities of the national securities exchange.

                                                PARTIES

          14.    Plaintiff, as set forth in his previously-filed certification (ECF No. 12-2),

  incorporated by reference herein, purchased Casper securities in or traceable to the IPO.

          15.    Defendant Casper purports to sell mattresses, sleep aids and other sleep-related

  products and services. Casper is incorporated in the State of Delaware and its headquarters are

  located at Three World Trade Center, 175 Greenwich Street, Floor 39, New York, New York

  10007. Casper’s shares trade on the New York Stock Exchange (“NYSE”) under the ticker

  symbol “CSPR.”

                                                    4
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 7 of 42 PageID #: 532



         16.    Defendant Philip Krim (“Krim”) was the Chief Executive Officer (“CEO”) and a

  director of Casper at the time of the IPO.

         17.    Defendant Gregory Macfarlane (“Macfarlane”) was the Chief Financial Officer

  (“CFO”) and Chief Operating Officer (“COO”) of Casper at the time of the IPO. Less than three

  months after the IPO, Casper announced defendant Macfarlane was resigning from the

  Company.

        18.     Defendant Neil Parikh was the Chief Strategy Officer and a director of Casper at

 the time of the IPO.

        19.     The defendants identified in ¶¶16-18 above are sometimes referred to herein as the

 “Officer Defendants.” The Officer Defendants were key members of the IPO working group and

 executives of Casper who pitched investors to purchase the shares sold in the IPO. Each of the

 Officer Defendants reviewed, helped prepare, and signed the Registration Statement for the IPO

 and, as directors and/or executive officers of the Company, participated in the solicitation and

 sale of the Company’s common stock to investors in the IPO for their own financial benefit and

 financial benefit of Casper. Defendant Casper and the Officer Defendants are strictly liable for

 the false and misleading statements made in the Registration Statement.

        20.     Each of the Officer Defendants:

                (a)     directly participated in the management of the Company;

                (b)     was directly involved in the day-to-day operations of the Company at the

                        highest levels;

                (c)     was privy to confidential proprietary information concerning the Company

                        and its business and operations;

                (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

                        disseminating the false and misleading statements and information alleged

                                                5
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 8 of 42 PageID #: 533



                       herein;

                (e)    was directly or indirectly involved in the oversight or implementation of

                       the Company’s internal controls;

                (f)    was aware of or recklessly disregarded the fact that the false and

                       misleading statements were being issued concerning the Company;

                       and/or

                (g)    approved or ratified these statements in violation of the federal securities

                       laws.

        21.     Casper is liable for the acts of the Officer Defendants and its employees under the

 doctrine of respondeat superior and common law principles of agency because all of the

 wrongful acts complained of herein were carried out within the scope of their employment.

       22.      The scienter of the Officer Defendants and other employees and agents of the

 Company is similarly imputed to Casper under respondeat superior and agency principles.

        23.     Defendant Diane Irvine was a director of Casper at the time of the IPO.

        24.     Defendant Anthony Florence was a director of Casper at the time of the IPO.

        25.     Defendant Jack Lazar was a director of Casper at the time of the IPO.

        26.     Defendant Benjamin Lerer was a director of Casper at the time of the IPO.

        27.     Defendant Karen Katz was a director of Casper at the time of the IPO.

        28.     Defendant Dani Reiss was a director of Casper at the time of the IPO.

        29.     The defendants identified in ¶¶23-28 above are sometimes referred to herein as

 the “Director Defendants,” and the Officer Defendants and Director Defendants are collectively

 referred to as the “Individual Defendants.”

        30.     Each of the Individual Defendants:

                (a)   signed the Registration Statement, solicited the investing public to

                                                6
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 9 of 42 PageID #: 534



                      purchase securities issued pursuant thereto, hired and assisted the

                      underwriters, planned and contributed to the IPO and Registration

                      Statement, and attended road shows and other promotions to meet with

                      and present favorable information to potential Casper investors, all

                      motivated by their own and the Company’s financial interests;

               (b)    directly participated in the management of the Company;

               (c)    was directly involved in the day-to-day operations of the Company at the

                      highest levels;

               (d)    was privy to confidential proprietary information concerning the Company

                      and its business and operations;

               (e)    was directly or indirectly involved in drafting, producing, reviewing

                      and/or disseminating some or all of the false and misleading statements

                      and information alleged herein;

               (f)    was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls; and

               (g)    was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company; and/or

                      approved or ratified these statements in violation of the federal securities

                      laws.

        31.    Defendants Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC, Jefferies

 LLC, BofA Securities, Inc., UBS Securities LLC, Citigroup Global Markets Inc., Piper Sandler

 & Co. and Guggenheim Securities, LLC (collectively, the “Underwriter Defendants”) served as

 underwriters for the IPO and sold 8.35 million shares of Casper common stock in the IPO at $12

 per share. The Underwriter Defendants collectively received over $6.5 million in fees and

                                               7
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 10 of 42 PageID #: 535



  commissions for soliciting and selling the shares in the IPO.

         32.     Pursuant to the Securities Act, the Underwriter Defendants are liable for the false

  and misleading statements in the Registration Statement as follows:

                 (a)    The Underwriter Defendants are investment banking houses that

                        specialize in, among other things, underwriting public offerings of

                        securities. They served as the underwriters of the IPO and shared millions

                        of dollars in fees collectively. The Underwriter Defendants arranged a

                        multi-city roadshow prior to the IPO during which they, and

                        representatives from Casper, met with potential investors and presented

                        highly favorable information about the Company, its operations and its

                        financial prospects.

                 (b)    The Underwriter Defendants also demanded and obtained an agreement

                        from Casper and the Individual Defendants that Casper would indemnify

                        and hold the Underwriter Defendants harmless from any liability under the

                        federal securities laws. They also made certain that Casper had purchased

                        millions of dollars in directors’ and officers’ liability insurance.

                 (c)    Representatives of the Underwriter Defendants also assisted Casper and

                        the Individual Defendants in planning the IPO, and purportedly conducted

                        an adequate and reasonable investigation into the business and operations

                        of Casper, an undertaking known as a “due diligence” investigation. The

                        due diligence investigation was required of the Underwriter Defendants in

                        order to engage in the IPO. During the course of their “due diligence,” the

                        Underwriter Defendants had continual access to internal, confidential,




                                                  8
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 11 of 42 PageID #: 536



                       current corporate information concerning Casper’s most up-to-date

                       operational and financial results and prospects.

                (d)    In addition to availing themselves of virtually unlimited access to internal

                       corporate documents, agents of the Underwriter Defendants met with

                       Casper’s lawyers, management and top executives and engaged in

                       “drafting sessions.” During these sessions, understandings were reached as

                       to: (i) the strategy to best accomplish the IPO; (ii) the terms of the IPO,

                       including the price at which Casper securities would be sold; (iii) the

                       language to be used in the Registration Statement; what disclosures about

                       Casper would be made in the Registration Statement; and (v) what

                       responses would be made to the SEC in connection with its review of the

                       Registration Statement. As a result of those constant contacts and

                       communications between the Underwriter Defendants’ representatives and

                       Casper’s management and top executives, the Underwriter Defendants

                       knew of, or in the exercise of reasonable care should have known of,

                       Casper’s existing problems as detailed herein.

                 (e)   The Underwriter Defendants caused the Registration Statement to be filed

                       with the SEC and declared effective in connection with the offers and

                       sales of securities registered thereby, including those to Plaintiff and the

                       other members of the Class.

         33.    Casper and the Underwriter Defendants entered into an underwriting agreement

  with respect to the shares being offered in the IPO (the “Underwriting Agreement”). Subject to

  the terms and conditions of the underwriting agreement, each of the Underwriter Defendants




                                                9
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 12 of 42 PageID #: 537



  severally agreed to purchase from Casper the number of shares set forth opposite its name

  below:

                                                                                Number of
  Underwriter                                                                    Shares
  Morgan Stanley & Co. LLC                                                                  2,672,000
  Goldman Sachs & Co. LLC                                                                   2,672,000
  Jefferies LLC                                                                               835,000
  BofA Securities, Inc.                                                                       584,500
  UBS Securities LLC                                                                          584,500
  Citigroup Global Markets Inc.                                                               417,500
  Piper Sandler & Co.                                                                         417,500
  Guggenheim Securities, LLC                                                                  167,000
  Total                                                                                     8,350,000

           34.    Defendants Casper, the Individual Defendants, and the Underwriter Defendants

  are collectively referred to herein as “Defendants.”

                                  SUBSTANTIVE ALLEGATIONS

                                       Company Background

           35.   Casper, a mattress and sleep aid company, was founded in 2014 as an online

  retailer. More recently, however, Casper has expanded into partnerships with retailers and

  opened its own brick-and-mortar locations. The Company purports to implement a “cutting-

  edge” and data-driven omni-channel sales platform and marketing strategy in order to target

  and match potential customers with innovative sleep products tailored to their specific needs,

  optimize product price points, and maximize operating efficiencies.

           36.   Between its founding and 2019, Casper expanded from its first product – the

  Casper mattress – to offer soft goods, bedroom furniture and products that promote ambience

  for sleep such as lighting, sound, scents, temperature, and humidity; sleep technology, such as

  tracking devices, medical machines, bedside clocks, and connected devices; sleep supplements,

  such as sprays, pills and vitamins; and sleep services, such as digital apps, meditation, sleep

  programming, and counseling.



                                                 10
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 13 of 42 PageID #: 538



         37.      Casper has also stated its intention to grow internationally and claimed to be

  building towards an international presence in more than twenty countries. At the time of the IPO,

  Casper distributed products directly to customers in seven countries through its e-commerce

  platform, sixty Casper retail stores, and eighteen retail partners. Casper’s retail partnerships

  included Amazon, Costco, and Target.

         38.      At all relevant times, Casper’s success depended heavily on customers’ brand

  awareness of its products in a market saturated by competitors, including Tempur Sealy, Serta

  Simmons Bedding, and Sleep Number.

         39.      To that end, Casper has characterized its own “powerful brand as a market-

  defining opportunity and an immeasurably valuable asset.” In 2019, the Company spent

  approximately $155 million on sales and marketing activities, the most significant component of

  its operating expenses and an indication of the high cash flow needed for Casper to grow

  revenues and increase its market share.

         40.      The hypercompetitive nature of the mattress market and the resulting need to

  maximize sales prices – while minimizing costs and overhead – explains why Casper has

  publicly emphasized the importance omni-channel sales and marketing platform to gain “a data-

  based understanding of price elasticity dynamics, promotional strategies and other price

  management tools to drive optimized pricing.”

         41.      In the same vein, Casper represents that its third-party manufacturing and

  distribution relationships confer a competitive advantage by allowing the Company to minimize

  overhead and control inventory flow. The Company has highlighted these supposed “significant

  long-term investments” in developing its distribution capabilities as a key component of its

  growth plain.




                                                11
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 14 of 42 PageID #: 539



            42.   Casper’s attempt to soothe the market was important because, as of September 30,

  2019, the Company had only $54.6 million in cash and cash equivalents on hand. Casper was

  also generating over $20 million in negative cash flows on average every quarter (excluding

  financing activities), placing the Company in a precarious cash position if it did not continue to

  improve its gross margins following the IPO. The Registration Statement reassured investors

  that improvements in Casper’s profitability metrics were in fact occurring. Accordingly, flush

  with cash from the IPO, Casper would be well positioned to fund its operations and growth plans

  until it achieved positive operating cash flows, avoiding the need to return to the capital markets

  for a dilutive equity raise or, worse yet, the abrupt curtailment of Casper’s growth initiative.

            FE1

            43.   Former Employee (“FE”) 1 worked as head of enterprise partnerships and new

  ventures for Casper from August 2017 to October 2019. FE1 carried the corporate rank of vice

  president at Casper, and reported directly to the C-Suite.

            44.   As a vice president, FE1 was in charge of enterprise partnerships and new

  ventures, and reported extensively to other senior executives, including Defendants Krim and

  Parikh.

            45.   FE1 stated that at the time of FE1’s departure in 2019, Casper was not a profitable

  company, due to tensions between the goals of growing the Company, and becoming profitable.

  46.         FE1 confirmed that Casper’s corporate officers, including Defendants Krim and

  Parikh, were well-aware of everything that went on internally related to profitability. To cite one

  example of this, FE1 explained that some senior level executives were expressly brought on by

  Casper to help them toward the goal of achieving profitability, but that the new hires were

  unable to right the ship. Furthermore, at all-hands meetings every week during FE1’s tenure at




                                                  12
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 15 of 42 PageID #: 540



  Casper, numbers were displayed on a screen that showed the Company was losing money and

  was in fact not profitable, and that executives acknowledged the situation.

         47.     Compounding matters, FE1 described a glut of older-model Casper mattresses that

  the Company was left to offload to retail chains such as TJ Maxx and Target while attempting to

  avoid oversaturating the market with Casper products. These efforts involved aggressive

  discounts of 10 to 15%, which, according to FE1, cut into profitability in a big way.

         48.     In particular, FE1 said that discounted sales to retail stores included the

  predictable effect of cannibalizing direct, online sales to consumers.

         49.     FE1 also stated that, in direct contrast to Casper’s sunny forecasts regarding

  international expansion, the Company struggled to gain a foothold in foreign markets between

  2017 and 2019. Two specific obstacles known internally were preexisting global competition

  outside the U.S. and Casper’s lack of any Asian manufacturing facilities, owing to the fact that it

  would not be profitable for Casper to ship U.S.-made mattresses to Asia.

         50.     FE1 attributed the divergence between Casper’s public statements and its private

  reality to the prestige attached to the pursuit of international ventures.

         51.     Eventually, and prior to FE’s departure from Casper at the end of 2019, Company

  insiders had resigned themselves to doubling down on the U.S. market.

         FE2

         52.     FE2 worked for Casper as a store keyholder from September 2019 to September

  2020. Based in Jacksonville, Florida, FE2 reported to Store Manager Shaun Hayes, who reported

  to Southeast Regional Manager Phil Amandola.

         53.     FE2 corroborates FE1 on both the Company’s non-profitability at the time of the

  IPO and the Company’s retail discounts ranging from 10 to 15%, including the deleterious effect

  of these markdowns on Casper’s ability to conduct direct sales.

                                                   13
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 16 of 42 PageID #: 541



         FE3

         54.    FE3 worked for Casper as an area manager in charge of retail stores from

  November 2019 to August 2020. FE3 was based in the Washington, D.C. area, traveled

  extensively, and reported to Jeff Liu (“Liu”), vice president of global retail, who reported to

  Defendant Krim.

         55.    FE3 corroborates FE1 and FE2 on the Company’s lack of profitability in advance

  of the IPO.

         56.    Specifically, FE3 states the profit and loss of Casper’s stores was trending

  downwards for the entire time that FE3 was there, in part due to overspending on marketing.

  FE3 elaborated that it was common knowledge internally that the stores were actively losing

  money month over month, but that the Company rationalized this by saying it was focused on

  brand awareness, and that, in essence, it takes money to make money.

         57.    FE3 revealed that beginning in November 2019, Casper mounted a concerted

  effort to make the books look good for the close of the quarter before the IPO.

         58.    FE3 states that Casper did this by engaging in major cuts to employee payroll and

  hours, as well as slashing the 18-to-24 months new retail stores had for repaying the costs of

  getting set up – a figure cited in the Company’s offering documents – to a mere 8-to-10 months.

         59.    Like FEs 1 and 2, FE3 noted the cannibalization of direct sales through discounts

  to retailers. In the case of Casper's SouthPark Mall location in Charlotte, North Carolina, the

  store was two miles from a Costco selling a mattress for a lower price. FE3 said Casper

  employees simply didn't have a good answer for smart shoppers who asked why they should buy

  a more expensive item from Casper when they could get it at Costco for less, except possibly in

  a few cases where a higher-end (and presumably higher-quality) mattress was only available

  through Casper and not its partners, or a lower price was only available to Costco members.

                                                 14
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 17 of 42 PageID #: 542



           FE4

           60.   FE4 worked for Casper as a supply chain business analyst from 2017 to January

  2019. FE4 was based in New York, and reported to Sri Gade, Casper’s director of business

  sales.

           61.   FE4’s focus was enterprise resource planning, or ERP, meaning that FE4 handled

  data in and out of all the sales for Casper. FE4’s specific job was taking care of the business

  systems, which involved all the supply chains and operations software.

           62.   Echoing FEs 1-3, FE4 stated that Casper was not making a profit at the time of the

  IPO.

           63.   FE4 knew that, in reality, Casper was never actually profitable – even if its

  internal custom metrics suggested otherwise – as demonstrated by the fact that employees never

  got a profitability-pegged 401(k) match.

           64.   And, like FE1, FE4 denied the existence of an international market for Casper

  products and agreed with FE1 that the U.S. market was Casper’s end-all, be-all.

           FE5

           65.   FE5 worked for Casper as an operations coordinator in New York from October

  2017 to June 2019. Like FE3, FE5 reported to Liu, who himself reported to Defendant Krim.

           66.   Like FEs 1-4, FE5 was aware, while working at Casper, that the Company was not

  profitable. In fact, FE5 states that if not for the 10 % discounts also cited by FEs 1 and 2.

           67.   FE5 learned of Casper’s unprofitability directly from Defendant Krim, who said in

  a meeting regarding quarterly results attended by FE5 that the Company was not yet profitable.

           68.   Also, like FE4, FE5 was informed that employees would receive a 401(k) match in

  the event the Company had two consecutive profitable quarters. Because employees weren’t

  getting the benefit, they knew Casper was not profitable.

                                                  15
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 18 of 42 PageID #: 543



         69.   Corroborating FEs 1 and 4, FE5 confirms that Casper’s international expansion

  never moved past the aspirational stage.

         FE6

         70.    FE6 worked for Casper Sleep as an operations manager from June or July 2019 to

  March 2020. Based at the company’s outlet store in Camarillo, California, outside Los Angeles,

  FE6 reported to Store Manager Kyle Rod (“Rod”), who reported to Stephen Jaurequi, the west

  region multi-unit manager.

         71.    FE6 confirmed that Casper sold mattresses made in 2018 at extremely deep

  discounts – as much as 50 to 60% off the original price in a bid to get through as much inventory

  as possible. FE6 overheard calls between headquarters and Rod in which Rod was ordered to

  move product quickly so as to allow for the store’s inventory to be replenish.

         72.    FE6 further corroborates the predictable blow to sales dealt by Casper’s

  discounted sales to outlets, which also boasted more generous return policies than Casper’s own

  brick-and-mortar stores.

         73.    In addition, not long before the IPO, in November or December of 2019 or in

  early 2020 – around the holidays – Casper ordered a substantial cut in the price of the older

  mattresses sold through FE6’s outlet store.

         74.   FE6 corroborates FE3on Casper’s attempts to simulate profitability through cuts:

  in October 2019, the Company ended its policy of providing medical, dental, and vision plan

  coverage to employees like FE6, who were left to pay for their own healthcare.

         FE7

         75.    FE7 worked for Casper Sleep as vice president of digital product from December

  2018 to April 2020. He was based in New York City at the company’s World Trade Center

  headquarters. FE7 reported to Eleanor Morgan, then the chief experience officer. After Morgan’s

                                                 16
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 19 of 42 PageID #: 544



  departure, FE7 reported to Emilie Arel, Casper Sleep’s president and chief commercial officer.

  He also at times reported to Greg Macfarlane, the CFO, and, mainly prior to Arel’s arrival, to

  Defendant Krim. FE7 was a member of Casper Sleep’s senior leadership team.

            76.   FE7 had about 20 direct or indirect reports. FE7 was involved with the product

  management and design teams, particularly the "experience for software" for the Company,

  meaning the public-facing website as well as software used for integration with wholesale

  providers and point of sale programs used at the registers at Casper retail stores.

            77.   FE7 described Defendant Krim as a “micromanager.”

            78.   FE7 corroborates FE3 and FE6 concerning the Company’s reliance on cuts to

  better position itself financially. FE7 described job losses targeted to remove high-salary

  employees just before the IPO.

            False and/or Misleading Statements Disseminated in Connection with the IPO

            79.   In the run-up to its IPO, Casper claimed to be on the path to profitability. In

  particular, the Company stated that it had achieved 50.7% in gross margins for the three months

  ended September 30, 2019, up from 42.8% for the year ended December 31, 2016.

            80.   In addition, Casper maintained that its core operations were profitable. For

  example, the Company represented that as of September 30, 2019, its existing stores that had

  been operating for one year or longer were “all four-wall profitable,” which it defined as gross

  profit, less operating expenses (excluding one-time costs and non-allocable expenses). The

  Company claimed that its growing e-commerce operations were likewise profitable, stating that

  from 2017 through September 30, 2019 it had maintained “‘first purchase profitable’” e-

  commerce economics, defined as gross profit dollars, less marketing dollars over the time

  period.




                                                  17
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 20 of 42 PageID #: 545



           81.   Finally, at the time of the IPO, Casper claimed that it continued to drive

  “operational efficiencies through a focus on reducing product return rates, price optimization,

  investing in our supply chain, improving the efficiency and enhancing performance of our

  marketing investments, and realizing economies of scale.”

           82.   The Registration Statement emphasized Casper’s “rapid growth” trajectory,

  claiming that the Company had achieved a 45.5% compound annual growth rate (“CAGR”)

  between 2016 and 2018, increasing annual net revenues from $169.1 million for fiscal 2016 to

  $357.9 million by fiscal 2018. The Registration Statement also claimed that “the most exciting

  opportunities for Casper’s growth story lie ahead” in the reporting periods following the IPO.

           83.   As of December 31, 2018, Casper had $26.9 million in cash and cash equivalents

  on hand. During that same year, the Company had a negative net cash flow of $53.3 million,

  requiring it to raise capital through financing activities in 2019. Moreover, the Company took on

  a substantial amount of debt in the lead-up to the IPO. As of September 30, 2019, the Company

  had over $40 million in senior secured and subordinate debt, as well as a substantial amount of

  preferred stock outstanding. As a result, it was of the utmost importance to investors that: (1)

  Casper’s mature and stable retail store and e-commerce operations were, in fact, profitable; (2)

  the Company’s margins were, in fact, improving; and (3) the Company was, in fact, on a

  sustained path to profitability. In addition, any potential business disruption risks that could

  threaten the Company’s cash flows, margins or operating activities, even in the short-term,

  significantly undermined the Company’s value proposition and its portrayal as a high-growth

  stock.

           84.   On January 10, 2020, the Company filed its Registration Statement on Form S-l

  for the IPO, which, after several amendments, was declared effective by the SEC on February

  5, 2020. On February 7, 2020, Casper filed its Prospectus on Form 424B4 with the SEC. In the

                                                18
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 21 of 42 PageID #: 546



  IPO, defendants sold 8.35 million shares of Casper common stock at $12 per share, generating

  over $100 million in gross proceeds.

         85.     The Registration Statement contained untrue statements of material fact, omitted

  material facts necessary to make the statements contained therein not misleading, and failed to

  make necessary disclosures required under the rules and regulations governing its preparation

         87.     The Registration Statement highlighted the Company’s purported core

  profitability. For example, it stated that the Company’s retail stores were “four-wall profitable,” a

  bespoke profitability metric designed by Casper that purportedly showed its stores were

  profitable, excluding growth initiatives and non-allocable expenses. By this metric, the Company

  would ostensibly generate profits once it exited its current growth phase. The Registration

  Statement stated in pertinent part as follows:


                We currently operate 60 retail stores in the United States and Canada. As
         of September 30, 2019, our existing stores that have been operating for one year
         or longer are all four-wall profitable, calculated as gross profit, less operating
         expenses (excluding one-time build-out costs and non-allocable marketing and
         overhead expenses), for each store. In addition, as of September 30, 2019, our
         stores that have been operating for one year or longer have averaged
         approximately $1,600 in annual net sales per sellable square foot, which we
         believe is reflective of our high volumes of consumer traffic, our ability to
         successfully engage with consumers to drive sales, and an effective pricing
         strategy.

         (Emphasis added.)

         88.     The Registration Statement also stated that Casper’s retail stores were generating

  increasing amounts of cash and, based on observable trends, expected to cover the costs of new

  store builds over an 18- to 24-month period as the Company continued expanding retail




                                                   19
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 22 of 42 PageID #: 547




         locations. The Registration Statement stated in pertinent part as follows:

         The average capital expenditure was $760,000 for the 26 new retail stores opened
         in the nine months ended September 30, 2019. Consistent with our experience to
         date, we target for our future retail stores a cash-on-cash payback period
         ranging from 18 to 24 months. Consumers have proven to be highly engaged
         when they experience our retail stores and spend, on average, more than 25
         minutes in store when they visit. Across our retail channel, our AOV [average
         order value] increased from $437 in 2017 to $720 in 2018 and to $820 for the
         nine months ended September 30, 2019. For the nine months ended September
         30, 2019, we sold an average of 2.4 units per transaction in our retail channel. Our
         presence in physical retail stores has proven complementary to our e-commerce
         channel, as we believe interaction with multiple channels has created a synergistic
         “network effect” that increases system-wide sales as a whole. Driving continued
         success in our retail store expansions will be an important contributor to our
         future growth and profitability.

         (Emphasis added.)

         89.     The Registration Statement likewise represented that Casper’s e-commerce

  operations were profitable and experiencing increased average order value (or “AOV”) in the

  lead-up to the IPO. The Registration Statement stated in pertinent part as follows:

         Across our e-commerce channel, our average order value, or AOV, which is
         defined as net revenue divided by total orders placed, increased from $583 in 2017
         to $686 in 2018 and to $710 for the nine months ended September 30, 2019. For
         the nine months ended September 30, 2019, we sold an average of 1.8 units per
         transaction in our e-commerce channel. From 2017 through September 30, 2019,
         while growing our e-commerce channel, we have maintained ‘first purchase
         profitable’ ecommerce economics, defined as gross profit dollars, less marketing
         dollars, over a specific time period.

         (Emphasis added.)

         90.     In addition, the Registration Statement stated that the Company’s multi-channel

  marketing and new retail store strategy had offered complementary revenue growth and “‘first

  purchase profitable’ e-commerce economics.” The Registration Statement stated in pertinent part

  as follows:

         Expand Direct-to-Consumer Presence and Network of Retail Partnerships


                                                 20
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 23 of 42 PageID #: 548




         We complement our strong online presence by expanding our physical retail
         footprint to deliver additional consumer touchpoints and increase sales and
         margin. A greater physical retail presence helps us to not only increase consumer
         awareness and education, but also to offer convenient product trial opportunities,
         multiple purchase options, and flexibility in delivery. As of December 31, 2019,
         we operate 60 retail stores, up from 23 stores at the end of 2018, and are working
         with 18 retail partners, up from 11 partners at the end of 2018.

         We plan to continue the rollout of new Casper retail stores to strengthen our
         footprint in existing cities, while selectively entering into new cities in the United
         States, Canada, and other international markets. Our new store opening process
         is highly scalable, and we believe there is a significant opportunity for us to
         further expand our retail store base. We expect that our typical new stores will
         have between 1,750 and 2,250 square feet of selling space. Over time, we believe
         there is an opportunity to have more than 200 Casper retail stores in North
         America alone. We believe our multi-channel expansion creates synergies and that
         these channels, to date, have proven to be complementary, not cannibalistic. In
         fact, for the nine months ended September 30, 2019, our direct-to-consumer sales
         in cities where we have opened retail stores have grown over 100% faster on
         average than cities without a Casper retail store. From 2017 through September
         30, 2019, while expanding our e-commerce channel, we have maintained ‘first
         purchase profitable’ e-commerce economics.

         (Emphasis added.)

         91.     The Registration Statement represented that Casper had implemented a number of

  strategic initiatives designed to improve the Company’s margins. The Registration Statement

  further stated that these strategic initiatives had already significantly improved the Company’s

  margins in the lead-up to the IPO and that the Company was taking advantage of an “opportunity

  for continued improvement in gross margins” at the time of the IPO. The Registration Statement

  reassured investors that Casper’s “[o]verall business profitability will be driven” by “continued

  net revenue growth,” “gross margin improvements,” and operational efficiencies. The

  Registration Statement stated in pertinent part as follows:

         We are committed to improving productivity and profitability through a number of
         operational initiatives designed to grow our revenue and expand our margins. To
         date, Casper has had significant results improving gross margins, achieving
         50.7% in gross margin for the three months ended September 30, 2019, up from
         42.8% for the year ended December 31, 2016. Overall business profitability will

                                                 21
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 24 of 42 PageID #: 549




        be driven by continued net revenue growth in conjunction with gross margin
        improvements, continued marketing efficiencies, and generating operating
        leverage. We believe there is opportunity for continued improvement in gross
        margins, marketing efficiencies, and operating leverage through these key
        initiatives:

         Optimize Price. Through investment in human capital and technology we
              intend to continue building a data-based understanding of price elasticity
              dynamics, promotional strategies and other price management tools to drive
              optimized pricing for Casper and our retail partners. Based on the strength of
              our brand and the value proposition of our products, we believe we have
              pricing power in the market.

         Reduce Product Returns. As a young company, we are still learning about the
              factors affecting customer returns and believe we have the opportunity to
              reduce customer return rates. We have identified several opportunities that
              span policy change, process improvement and consumer education to reduce
              return rates and increase overall customer satisfaction.

         Invest in Supply Chain. We plan to continue to make significant investments in our
              supply chain to meet the requirements of our growing business. Our supply chain is
              instrumental to both supporting growth and improving business performance. While
              we currently partner with a number of third-party manufacturing and logistics
              companies, we are evaluating opportunities to build our own internal capabilities in
              these areas.

         Drive Marketing Efficiencies. Marketing investments are the result of a disciplined
              process and are measured against both growth and profitability targets.
              Historically, we have been able to drive nearly $3 of revenue, net of promotions for
              every $1 of marketing spend. As we continue to grow and scale, we believe we will
              continue to improve the efficiency of our marketing investments. We believe that
              with larger budgets and deeper experience, we will benefit from lower media rates
              and increased data that will improve our proprietary models, multi-channel
              synergies as our retail stores and retail partnerships grow consumer awareness,
              purchase occasions as our product and services assortment expands, and purchases
              from previous repeat consumers.

         Achieve Operating Leverage. Casper has invested ahead of our growth in all areas
              of our business, including human capital, technology, and multichannel and
              international distribution. As we continue to grow, we have the opportunity to
              leverage these investments and realize economies of scale.

        (Emphasis added.)

        92.     In addition, the Registration Statement provided preliminary results for the year ended


                                                 22
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 25 of 42 PageID #: 550




  December 31, 2019, which indicated that favorable year-over-year revenue and margin trends

  were sustainable and continuing. For example, the Registration Statement stated that for the year

  ended December 31, 2019, Casper had achieved: (i) net revenue “between $437.3 million and

  $441.3 million, an increase of $81.4 million or 23% at the midpoint of the range” over the prior

  year; (ii) gross profit “between $213.0 million and $217.5 million, an increase of $57.5 million

  or 36% at the midpoint of the range” over the prior year; (iii) gross margin “between 48.7% and

  49.3%, an increase of 490 bps at the midpoint of the range” over the prior year; (iv) a net loss of

  “between $96.4 million and $91.4 million, an increase of $1.8 million or 2% at the midpoint of

  the range as compared to” to the prior year; and (v) adjusted EBITDA “between $(74.9) million

  and $(70.4) million, an improvement of $9.8 million or 12% at the midpoint of the range, as

  compared to” the prior year. Thus, the Registration Statement represented that Casper’s margins

  were expanding in tandem with revenues, as its adjusted earnings improved and its net losses

  remained essentially flat year over year. Moreover, the Registration Statement highlighted the

  Company’s continued growth strategy, which purportedly had set the stage for higher profit

  margins as a result of its past investment activities. The Registration Statement stated in

  pertinent part as follows:

         Our Growth Strategy

         We have achieved rapid growth, generating 45.5% net revenue CAGR from 2016
         to 2018, and 20.3% year-over-year net revenue growth for the nine months ended
         September 30, 2019. We have also expanded our gross margin from 42.8% in
         2016 to 44.1% in 2018 and to 50.7% for the three months ended September 30,
         2019, while making significant long-term investments in human capital, research
         and development, brand-building, and distribution. Our continued investment in,
         and expansion of, the Casper brand, distribution, and product offerings will further
         increase opportunities to acquire new customers and expand relationships with our
         existing customer base.

         93.     Further, the Registration Statement emphasized Casper’s global operations and

  claimed that it was poised to expand into several new international markets. The Registration
                                                 23
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 26 of 42 PageID #: 551




  Statement stated in pertinent part as follows:

         Expand into New Countries

         Our vision of becoming the world’s most loved and largest sleep company leads
         to further global growth opportunities. Casper currently operates in seven
         countries – the United States, Canada, the United Kingdom, Germany, Austria,
         Switzerland, and France – with product and service offerings tailored to each
         market by channel but maintaining a consistent brand and consumer experience.
         We carefully balance brand, creative consistency and global standardization –
         including leveraging back and middle office, and technology support – balancing
         local preferences and market tastes in product, sizing, and distribution in order to
         both ensure strong consumer relevance and maximize company synergies. We
         intend to expand into new international markets organically, through acquisitions,
         and through other partnership opportunities, depending on the best product and
         channel strategy for each country or region. We envision expanding our total
         international footprint to more than 20 countries, with East Asia as a key focus
         area.

         94.    The Registration Statement also claimed that the Company’s operations and growth

  strategy were supported by a highly qualified supply chain and distribution network. In

  particular, the Registration Statement highlighted the integral role played by the Company’s

  logistics partners. The Registration Statement stated in pertinent part as follows:


         Supply Chain

         We manage a global supply chain of highly qualified, third-party manufacturing
         and logistics partners to produce and distribute our products. We work with
         partners who deliver production flexibility and scalability, can support new
         products, help our growing channel strategies, deliver low costs, and meet other
         required operational needs. . . . We work with our manufacturing partners to
         ensure product quality and manufacturing process efficiency.
                                              ***
         Distribution and Inventory Management

         Approximately two-thirds of our mattresses are shipped directly to our customers
         from our manufacturers. This inventory strategy allows us to minimize inventory
         investment while providing an average order to delivery period of less than three
         days. We also work with multiple third-party logistics providers to warehouse
         our products and manage shipments to our customers. These providers manage
         distribution activities including product receipt, warehousing, certain limited



                                                   24
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 27 of 42 PageID #: 552




         product inspection activities, and coordinating outbound shipping. They are
         strategically located in key markets to provide fast order-to-delivery times. Our
         warehouse management system at these distribution centers interfaces with our
         order management and enterprise resource planning systems to ensure inventory
         visibility and management. We believe our domestic and international providers
         have sufficient expansion capacity to meet our future needs.

         (Emphasis added.)

         95.     The statements identified in ¶¶85-94 were inaccurate statements of material fact

  because they failed to disclose the following adverse facts that existed at the time of the IPO:

         (a)     that Casper’s profit margins were actually declining, rather than growing;

         (b)     that Casper was changing an important distribution partner, costing it 130 basis

                 points of gross margin in the first quarter of 2020 alone;

         (c)     that Casper was holding a glut of old and outdated mattress inventory that it was

                 selling at steeply discounted clearance prices, further impairing the Company’s

                 profitability;

         (d)     that Casper was suffering accelerating losses, further placing its ability to achieve

                 positive cash flows and profitability out of reach;

         (e)     that Casper’s core operations were not profitable, but were causing the Company

                 to suffer over $40 million in negative cash flows during the first quarter of 2020

                 alone and doubling its quarterly net loss year over year;

         (f)     that, as a result of (a)-(e) above, Casper’s ability to achieve profitability,

                 implement its growth initiatives, and expand internationally had been

                 misrepresented in the Registration Statement, as the Company needed to shutter

                 its European operations, halt all international expansion, jettison over one fifth of

                 its global corporate workforce, and significantly curtail new store openings in




                                                   25
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 28 of 42 PageID #: 553




                 order to avoid an imminent cash and liquidity crisis, let alone achieve positive

                 operating cash flows; and

         (g)     that, as a result of (a)-(f) above, Casper’s revenue growth rate was not sustainable

                 and had not positioned the Company to achieve profitability.

         96.     Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303, also required disclosure of

  any known events or uncertainties that had caused, or were reasonably likely to cause, Casper’s

  disclosed financial information not to be indicative of future results. The risks posed by the

  Company’s deteriorating margin rate, accelerating losses, loss of a key distribution partner, glut

  of outdated inventory and ongoing extraordinary promotional activity were known and were

  likely to (and in fact did) materially and adversely affect Casper’s results and prospects. The

  omitted material facts alleged herein were reasonably expected to (and did) have an unfavorable

  impact on the Company’s sales, revenues and income from continuing operations.

         97.     In addition, Item 105 of SEC Regulation S-K, 17 C.F.R. §229.105, required, in

  the “Risk Factors” section of the Registration Statement, a discussion of the most significant

  factors that made the offering risky or speculative and that each risk factor adequately describe

  the risk. Because the omitted material facts alleged herein were not disclosed, as well as the

  consequent material adverse effects on the Company’s future results and prospects, defendants

  violated Item 105.

         98.     Moreover, the purported risk factors that defendants did provide in the

  Registration Statement were themselves materially misleading. For example, the Registration

  Statement stated that a “failure to increase [Casper’s] revenue sufficiently to keep pace with [its]

  investments and other expenses could prevent [it] from achieving or maintaining profitability or

  positive cash flow on a consistent basis,” but failed to disclose that the Company was already


                                                 26
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 29 of 42 PageID #: 554




  suffering widening deficits and materially impaired margins at the time of the IPO, or the

  reasons for those impairments. Similarly, while the Registration Statement stated that

  promotions were “occasionally offered” by the Company, it stated that these promotions were

  highly seasonal and occurred in connection with increased sales during Casper’s second and

  third fiscal quarters and failed to mention the deep discounting that was then occurring in the

  midst of the Company’s first fiscal quarter and the IPO, as it had been forced to unload a glut of

  old and outdated inventory. These boilerplate, generic expressions of future contingent risk

  failed to apprise investors of the specific and imminent threats facing the Company and the

  occurrence of adverse events that were already impacting the Company’s business, operations,

  financial results and prospects at the time.

                                     The Truth Slowly Emerges

         99.     On March 19, 2020, Defendants held an earnings call to announce results for the

  first quarter of 2020. During the call, Defendant Krim stated, in pertinent part:

         We closed our IPO in the first quarter and are pleased to welcome many new
         shareholders to Casper. The IPO raised approximately $88 million in net
         proceeds, putting us in an even stronger competitive position. We ended the
         quarter with a cash position of $116 million, providing us with a strong balance
         sheet and cash to operate in this environment.

         100.    The statements identified in ¶99 were inaccurate statements of material fact

  because they failed to disclose that the sharp contraction in Casper’s gross margins, its

  worsening cash flows and deteriorating cash situation had irredeemably compromised Casper’s

  ability to continue its purported growth rate and achieve its growth initiatives. However, the

  Company did admit that it expected adjusted EBITDA losses of between $30 and $27 million

  during 1Q20, a 69% increase from 4Q19 and a 62% increase over the Company’s average

  quarterly adjusted EBITDA losses for fiscal 2019


                                                   27
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 30 of 42 PageID #: 555




            101.   On April 21, 2020, Casper announced that it was taking significant actions to

  improve its cash position and business model, notwithstanding the fact that the Company had

  raised more than $100 million in gross offering proceeds from the IPO less than three months

  previously. The Company stated that it was reducing the size of its global operations and sales

  team and completely winding down its European operations, leading to the loss of 21% of its

  entire corporate workforce globally. These drastic measures were necessitated by the Company’s

  ballooning losses and deteriorating cash position. The Company also stated that defendant

  Macfarlane, the Company’s CFO and COO, was resigning – an extraordinary move so soon after

  the IPO.

            102.   On May 12, 2020, Casper issued a release providing its financial results for the

  quarter ended March 31, 2020 – the same quarter during which defendants conducted the IPO.

  The Company stated that it had suffered a net loss of $34.5 million, a 98% increase year over

  year, and an adjusted EBITDA loss of $22.9 million, a 60% increase year over year. In addition,

  the Company stated that its gross margin had actually fallen during the quarter by 190 basis

  points.

            103.   On an earnings call to discuss Casper’s first quarter 2020 results, Defendant Krim

  stated that the decrease in net margin was due to a change in one of Casper’s logistics providers

  and an abnormally high number of clearance sales needed to get rid of old mattress inventory

  that had built up prior to the IPO. Defendant Krim also stated that the Company was

  substantially reducing the number of planned retail openings, further crimping its growth

  prospects.

            104.   Also on May 12, 2020, Casper filed its quarterly report on Form 10-Q in which it

  stated that its cash and cash equivalents had only increased $48.5 million during the quarter,

  despite the fact that the Company received over $88 million in net cash proceeds from the IPO.
                                                  28
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 31 of 42 PageID #: 556




  The Form 10-Q stated that during the quarter Casper had suffered over $40 million in negative

  cash flows from operating and investing activities. As the Company had only $116 million in

  cash on hand as of March 31, 2020, at this rate Casper was on track to run out of cash entirely

  within a year.

        105.       In response to this news, on May 12, 2020, Casper shares fell by $1.53 per share

  from the previous day’s close, or 20%, on heavy trading volume. On May 13, 2020, analysts at

  Wedbush published a report concluding that Casper was “leaving sales on the table.” It noted

  that Casper’s 1Q20 gross margins of 46.9% missed forecasts “as extended clearance period

  discounting on the company’s old product line weighed on performance and it incurred a

  charge associated with a change in logistics provider.”

         106.      As of market close on June 4, 2020, Casper stock was trading at just $8.18 per

  share, 32% below the IPO price.

         107.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

  decline in the market value of the Company’s shares, Plaintiff and other Class members have

  suffered significant losses and damages.

                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

        108.       Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

  who acquired Casper securities publicly traded on the NYSE during the Class Period, and who

  were damaged thereby (the “Class”). Included in the Class are all persons and entities who

  purchased Casper shares pursuant and/or traceable to the Company’s Registration Statements

  issued in connection with the Company’s IPO and 2020 Offering and all persons and entities

  who purchased Casper shares during the Class Period at artificially inflated prices and were

                                                  29
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 32 of 42 PageID #: 557




  damaged thereby. Excluded from the Class are Defendants, the officers and directors of Casper,

  members of the Individual Defendants’ immediate families and their legal representatives, heirs,

  successors or assigns and any entity in which Individual Defendants have or had a controlling

  interest.

         109.    The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, Casper securities were actively traded on the

  NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can be

  ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

  thousands of members in the proposed Class.

         110.    Plaintiff’s claims are typical of the claims of the members of the Class as all

  members of the Class are similarly affected by defendants’ wrongful conduct in violation of

  federal law that is complained of herein.

         111.    Plaintiff will fairly and adequately protect the interests of the members of the

  Class and has retained counsel competent and experienced in class and securities litigation.

  Plaintiff has no interests antagonistic to or in conflict with those of the Class.

         112.    Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                    whether the Securities and/or Exchange Acts were violated by Defendants’
                     acts as alleged herein;

                    whether statements made by Defendants to the investing public during the

                     Class Period misrepresented material facts about the financial condition and

                     business of Casper;




                                                   30
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 33 of 42 PageID #: 558




                       whether Defendants’ public statements to the investing public during the

                        Class Period omitted material facts necessary to make the statements made, in

                        light of the circumstances under which they were made, not misleading;

                       whether the Defendants caused Casper to issue false and misleading SEC

                        filings during the Class Period;

                       whether Defendants acted knowingly or recklessly in issuing false and SEC

                        filings;

                       whether the prices of Casper’ securities during the Class Period were

                        artificially inflated because of the Defendants’ conduct complained of herein;

                        and

                       whether the members of the Class have sustained damages and, if so, what is

                        the proper measure of damages.

          113.      A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

  the damages suffered by individual Class members may be relatively small, the expense and

  burden of individual litigation make it impossible for members of the Class to individually

  redress the wrongs done to them. There will be no difficulty in the management of this action as

  a class action.

          114.      Plaintiff will rely, in part, upon the presumption of reliance established by the

  fraud-on-the-market doctrine in that:

                   Casper shares met the requirements for listing, and were listed and actively

                    traded on the NYSE, a highly efficient and automated market;

                   As a public issuer, Casper filed periodic public reports with the SEC;
                                                     31
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 34 of 42 PageID #: 559




                 Casper regularly communicated with public investors via established market

                  communication mechanisms, including through the regular dissemination of

                  press releases via major newswire services and through other wide-ranging

                  public disclosures, such as communications with the financial press and other

                  similar reporting services; and

                 Casper was followed by a number of securities analysts employed by major

                  brokerage firms who wrote reports that were widely distributed and publicly

                  available.

           115.   Based on the foregoing, the market for Casper securities promptly digested

  current information regarding Casper from all publicly available sources and reflected such

  information in the prices of the shares, and Plaintiff and the members of the Class are entitled to

  a presumption of reliance upon the integrity of the market.

           116.   Alternatively, Plaintiff and the members of the Class are entitled to the

  presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

  of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

  their Class Period statements in violation of a duty to disclose such information as detailed

  above.

                                                 COUNT I
                               Violations of Section 11 of the Securities Act
                                          Against All Defendants

           117.   Plaintiff repeats and realleges each and every allegation contained in the

  foregoing paragraphs as if fully set forth herein. This claim is not based on and does not sound in

  fraud.



                                                    32
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 35 of 42 PageID #: 560




         118.    This claim is brought by Plaintiff and on behalf of other members of the Class

  who purchased or otherwise acquired Casper securities pursuant to or traceable to the Company’s

  Offerings. Each member of the Class acquired his, her, or its shares pursuant to and/or traceable

  to, and in reliance on, the Registration Statements. Casper is the issuer of the securities through

  the Registration Statements, on which the Individual Defendants were signatories.

         119.    Defendants issued and disseminated, and caused to be issued and disseminated,

  and participated in the issuance and dissemination of, material misstatements and/or omissions

  to the investing public that were contained in the Registration Statements, which misrepresented

  or failed to disclose, among other things, the facts as set forth above. By reason of the conduct

  alleged herein, each Defendants violated and/or controlled a person who violated Section 11 of

  the Securities Act, 15 U.S.C. §77k.

         120.    Casper is the issuer of the securities sold via the Registration Statement. As issuer

  of these securities, the Company is strictly liable to Plaintiff and the Class members for the

  material misstatements and omissions contained therein.

         121.    At the times they obtained their shares of the Company, Plaintiff and the

  members of the Class did so without knowledge of the facts concerning the misstatements and

  omissions alleged herein.

         122.    This claim is brought within one year after discovery of the untrue statements

  and/or omissions in the Registration Statements that should have been made and/or corrected

  through the exercise of reasonable diligence, and within three years of the effective date of both

  Registration Statements. It is therefore timely.




                                                     33
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 36 of 42 PageID #: 561




          123.    At the time of the purchases and/or acquisitions by Plaintiff and the Class, the

  true value of the Offerings securities was substantially lower than the prices paid by Plaintiff and

  the other members of the Class.

          124.    By reason of the foregoing, Plaintiff and the other members of the Class are

  entitled to damages as measured by the provisions of Section 11(e), 15 U.S.C. 77K(e), from the

  Defendants and each of them, jointly and severally.

                                              COUNT II
                            Violations of Section 15 of the Securities Act Against
                                         the Individual Defendants

          125.   Plaintiff repeats and reallege each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

          126.   This claim is asserted against the Individual Defendants, each of whom was a

  control person of the Company at relevant times.

          127.   The Individual Defendants were control persons of the Company by virtue of,

  inter alia, their positions as senior officers and/or directors of the Company, and they were in

  positions to control and did control, the false and misleading statements and omissions contained

  in the Registration Statements.

          128.   The Individual Defendants did not make reasonable investigation or possessed

  reasonable grounds for the belief that the statements contained in the Registration Statements

  were accurate complete in all material respects. Had they exercised reasonable care, they could

  have known of the material misstatements and omissions alleged herein.

          129.   This claim was brought within one year after the discovery of the untrue

  statements and omissions in the Registration Statements and within three years after Casper

  securities were sold to the Class in connection with the Offerings. It is therefore timely.



                                                  34
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 37 of 42 PageID #: 562




         130.    By reason of the above conduct, for which the Company’s is primarily liable, as

  set forth above, Individual Defendants are jointly and severally liable with and to the same

  extent as Casper pursuant to Section 15 of the Securities Act, 15 U.S.C. 77o.



                                            COUNT III
                 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5
              Promulgated Thereunder Against Casper and the Officer Defendants)

         131.     Plaintiff repeats and realleges each and every allegation contained in the

  foregoing paragraphs as if fully set forth herein. This claim is asserted against Casper and the

  Officer Defendants and is premised upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b),

  and Rule 10b-5 promulgated thereunder by the SEC.

         132.     During the Class Period, Casper and the Officer Defendants engaged in a plan,

  scheme, conspiracy and course of conduct, pursuant to which they knowingly or recklessly

  engaged in acts, transactions, practices and courses of business which operated as a fraud and

  deceit upon Plaintiff and the other members of the Class; made various untrue statements of

  material facts and omitted to state material facts necessary in order to make the statements made,

  in light of the circumstances under which they were made, not misleading; and employed

  devices, schemes and artifices to defraud in connection with the purchase and sale of securities.

  Such scheme was intended to, and, throughout the Class Period, did: (i) deceive the investing

  public, including Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

  maintain the market price of Casper securities; and (iii) cause Plaintiff and other members of the

  Class to purchase or otherwise acquire Casper securities at artificially inflated prices.         In

  furtherance of this unlawful scheme, plan and course of conduct, Casper and the Officer

  Defendants, and each of them, took the actions set forth herein.


                                                   35
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 38 of 42 PageID #: 563




         133.     Pursuant to the above plan, scheme, conspiracy and course of conduct, Casper

  and each of the Officer Defendants participated directly or indirectly in the preparation and/or

  issuance of the quarterly and annual reports, SEC filings, press releases and other statements and

  documents described above, including statements made to securities analysts and the media that

  were designed to influence the market for Casper securities. Such reports, filings, releases and

  statements were materially false and misleading in that they failed to disclose material adverse

  information and misrepresented the truth about Casper financials and business prospects.

         134.     As high-ranking officers and directors at Casper, the Officer Defendants had

  actual knowledge of the materially false and misleading statements and material omissions

  alleged herein and intended thereby to deceive Plaintiff and the other members of the Class, or,

  in the alternative, Casper and the Officer Defendants acted with reckless disregard for the truth

  in that they failed or refused to ascertain and disclose such facts as would reveal the materially

  false and misleading nature of the statements made, although such facts were readily available

  to Casper and the Officer Defendants. Said acts and omissions of Casper and the Officer

  Defendants were committed willfully or with reckless disregard for the truth. In addition,

  Casper and each of the Officer Defendants knew or recklessly disregarded that material facts

  were being misrepresented or omitted as described above.

         135.     Information showing that Casper and the Officer Defendants acted knowingly

  or with reckless disregard for the truth is peculiarly within Casper and the Officer Defendants’

  knowledge and control.      As the senior managers and/or directors of Casper, the Officer

  Defendants had knowledge of the details of Casper internal affairs.

         136.     The Officer Defendants are liable both directly and indirectly for the wrongs

  complained of herein.     Because of their positions of control and authority, the Officer

  Defendants were able to and did, directly or indirectly, control the content of the statements of
                                                 36
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 39 of 42 PageID #: 564




  Casper. As officers and/or directors of a publicly held Company, the Officer Defendants had a

  duty to disseminate timely, accurate, and truthful information with respect to Casper

  businesses, operations, future financial condition and future prospects. As a result of the

  dissemination of the aforementioned false and misleading public statements, the market price

  of Casper securities was artificially inflated throughout the Class Period. In ignorance of the

  adverse facts concerning Casper business and financial condition which were concealed by

  Casper and the Officer Defendants, Plaintiff and the other members of the Class purchased or

  otherwise acquired Casper securities at artificially inflated prices and relied upon the price of

  the securities, the integrity of the market for the securities and/or upon statements disseminated

  by Casper and the Officer Defendants, and were damaged thereby.

         137.     During the Class Period, Casper securities were traded on an active and

  efficient market. Plaintiff and the other members of the Class, relying on the materially false

  and misleading statements described herein, which Casper and the Officer Defendants made,

  issued or caused to be disseminated, or relying upon the integrity of the market, purchased or

  otherwise acquired shares of Casper securities at prices artificially inflated by Casper and the

  Officer Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class

  known the truth, they would not have purchased or otherwise acquired said securities, or would

  not have purchased or otherwise acquired them at the inflated prices that were paid. At the time

  of the purchases and/or acquisitions by Plaintiff and the Class, the true value of Casper

  securities was substantially lower than the prices paid by Plaintiff and the other members of the

  Class. The market price of Casper securities declined sharply upon public disclosure of the

  facts alleged herein to the injury of Plaintiff and Class members.

         138.     By reason of the conduct alleged herein, Casper and the Officer Defendants

                                                  37
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 40 of 42 PageID #: 565




  knowingly or recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

  and Rule 10b-5 promulgated thereunder.

         139.     As a direct and proximate result of Casper and the Officer Defendants’

  wrongful conduct, Plaintiff and the other members of the Class suffered damages in connection

  with their respective purchases, acquisitions and sales of the Company’s securities during the

  Class Period, upon the disclosure or materialization of the risk that the Company had been

  disseminating misrepresentations to the investing public.

                                             COUNT IV
                          (Violations of Section 20(a) of the Exchange Act
                                  Against the Officer Defendants)

         140.     Plaintiff repeats and realleges each and every allegation contained in the

  foregoing paragraphs as if fully set forth herein.

         141.     During the Class Period, the Officer Defendants participated in the operation

  and management of Casper, and conducted and participated, directly and indirectly, in the

  conduct of Casper business affairs. In part because of their senior positions but also due to

  their direct knowledge, they knew the adverse non-public information about Casper’s false

  financial representations.

         142.     As officers and/or directors of a publicly owned Company, the Officer

  Defendants had a duty to disseminate accurate and truthful information with respect to

  Casper’s financial condition and results of operations, and to correct promptly any public

  statements issued by Casper which had become materially false or misleading.

         143.     Because of their positions of control and authority as senior officers, the Officer

  Defendants were able to, and did, control the contents of the public statements which Casper

  disseminated in the marketplace during the Class Period concerning Casper results of

  operations. Throughout the Class Period, the Officer Defendants exercised their power and
                                                  38
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 41 of 42 PageID #: 566




  authority to cause Casper to engage in the wrongful acts complained of herein. The Officer

  Defendants therefore, were “controlling persons” of Casper within the meaning of Section

  20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged

  which artificially inflated the market price of Casper securities.

          144.    Each of the Officer Defendants, therefore, acted as a controlling person of

  Casper. By reason of their senior management positions and/or being directors of Casper, each

  of the Officer Defendants had the power to direct the actions of, and exercised the same to

  cause, Casper to engage in the unlawful acts and conduct complained of herein. Each of the

  Officer Defendants exercised control over the general operations of Casper and possessed the

  power to control the specific activities which comprise the primary violations about which

  Plaintiff and the other members of the Class complain.

          145.    By reason of the above conduct, the Officer Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by Casper.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment and

  relief as follows:

          (a)     declaring this action to be a proper class action, designating Plaintiff as Lead

                  Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the

                  Federal Rules of Civil Procedure and designating Plaintiff’s counsel as Lead

                  Counsel;

           (b)    awarding damages in favor of Plaintiff and the other Class members against all

                   Defendants, jointly and severally, together with interest thereon;




                                                   39
Case 1:20-cv-02744-MKB-RML Document 29 Filed 06/30/21 Page 42 of 42 PageID #: 567




         (c)    awarding Plaintiff and the Class reasonable costs and expenses incurred in this

                action, including counsel fees and expert fees; and

         (d)    awarding Plaintiff and other members of the Class such other and further relief as

                the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

         Plaintiff hereby demands a trial by jury.

  Dated: June 30, 2021                 POMERANTZ LLP

                                              By /s/ Louis C. Ludwig
                                              Jeremy A. Lieberman
                                              J. Alexander Hood
                                              600 Third Avenue
                                              New York, NY 10016
                                              Telephone: (212) 661-1100
                                              Email: jlieberman@pomlaw.com
                                                     ahood@pomlaw.com

                                              Patrick V. Dahlstrom
                                              Louis C. Ludwig (Pro Hac Vice)
                                              10 South LaSalle Street, Suite 3505
                                              Chicago, IL 60603
                                              Telephone: (312) 377-1181
                                              Email: pdahlstrom@pomlaw.com
                                                      lcludwig@pomlaw.com

                                              Lead Counsel

                                              THE SCHALL LAW FIRM
                                              Brian Schall
                                              1880 Century Park East, Suite 404
                                              Los Angeles, CA 90067
                                              Telephone: (424) 303-1964
                                              Email: brian@schallfirm.com

                                              Additional Counsel for Lead Plaintiff




                                                40
